Citation Nr: 1618651	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome prior to May 21, 2013.

2.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome since May 21, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome prior to May 21, 2013.

4.  Entitlement to a rating in excess of 20 percent for left knee patellofemoral pain syndrome since May 21, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2011, the RO granted 10 percent disability evaluations for both knees, effective from April 18, 2009.  In July 2013, the RO granted 20 percent disability evaluations for both knees, effective from May 21, 2013.  As the September 2011 and July 2013 actions were not full grants of the benefits sought on appeal, and the Veteran has not indicated that she agreed with the increased ratings, her claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The electronic filing system contains additional documents pertinent to appeal that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, these records consist of VA examination reports pertaining to the Veteran's lumbar spine and hips.  They are not pertinent to her service-connected knee disabilities and do not contain information sufficient for rating the disabilities under the applicable diagnostic codes.  As such, there is no risk of prejudice to the Veteran from proceeding without the waiver. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issues of entitlement to ratings in excess of 20 percent for patellofemoral pain syndrome of the right and left knees since May 21, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 21, 2013, the preponderance of the evidence shows that right knee flexion was greater than 30 degrees, extension was greater than 15 degrees, and neither subluxation nor lateral instability were shown.

2.  Prior to May 21, 2013, the preponderance of the evidence shows that left knee flexion was greater than 30 degrees, extension was greater than 15 degrees, and neither subluxation nor lateral instability were shown.


CONCLUSIONS OF LAW

1.  Prior to May 21, 2013, the criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  Prior to May 21, 2013, the criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
 
In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Because service connection for the bilateral knee disabilities has been granted and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).  Moreover, VA notified the Veteran in August 2010 correspondence of the information and evidence needed to substantiate and complete her claims of entitlement to increased ratings for her bilateral patellofemoral pain syndrome, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were most recently readjudicated in a July 2013 supplemental statement of the case. 

In February 2016, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of her claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In a June 2009 rating decision, the RO awarded entitlement to service connection for bilateral patellofemoral pain syndrome and assigned noncompensable evaluations, effective from April 18, 2009.  She expressed her timely disagreement with the rating assigned and the present appeal ensued.  Given that the Veteran appealed the initial evaluations assigned, the severity of her disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
In a September 2011 rating decision, the RO granted increased 10 percent disability evaluations for both knees, effective from April 18, 2009.  In a July 2013 rating decision, the RO granted increased 20 percent disability evaluations for both knees, effective from May 21, 2013.  

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's bilateral patellofemoral pain syndrome is now rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  VA's rating schedule provides for ratings of  10 or 20 percent where there is limitation of flexion of the leg to 45` or 30 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10 and 20 percent for limitation of extension of the leg to 10 or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above rating criteria, the Board finds that prior to May 21, 2013, the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's bilateral patellofemoral pain syndrome. 

On VA examination in May 2009, the Veteran reported intermittent knee pain, about four to five times per week, lasting for about two hours.  The pain was improved with massage and pain medication, which the Veteran was not currently taking due to pregnancy.  She reported stiffness, heat, and a locking sensation.  She reported problems with kneeling.  She could brush her teeth, dress herself, and shower.  She could cook, walk, vacuum, drive a car, and shop.  She could also take out the trash, push a lawn mower, garden, and climb stairs.

On examination, flexion was to 140 degrees bilaterally without pain, and extension was to 0 degrees bilaterally without pain.  There was clicking on motion, but no evidence of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  There was no evidence of subluxation, lateral collateral ligament instability,  anterior or posterior cruciate ligament instability, or medical collateral ligament instability.  Motion of the knees was not limited by pain, fatigue, weakness, incoordination, or a lack of endurance on repetitive use.  There was no additional limitation of motion after repetitive use.

On VA examination in October 2010, the Veteran reported pain, stiffness, weakness, swelling, giving way, locking, fatigability, and a lack of endurance.  Her pain was reported to be intermittent and to occur twice per week, lasting two to four hours.  The pain was brought on by physical activities and weather changes, but also occurred spontaneously.  It reportedly improved with rest, massage, elevation, and knee braces.  The Veteran reported difficulty with prolonged standing, walking, bending, and extended sitting.

On examination, the Veteran demonstrated a normal gait.  On the right, she displayed flexion to 120 degrees with pain at 120 degrees, and extension to 0 degrees with pain at 0 degrees.  On the left, she demonstrated flexion to 110 degrees on the left, with pain at 110 degrees, and extension to 0 degrees with pain at 0 degrees.  Movement of the knees was limited by pain and incoordination after repetitive use.  Movement was not limited by fatigue, weakness or a lack of endurance after repetitive use.  After repetitive motion, there was no additional limitation of knee motion.  

In both knees, there was clicking on motion, and tenderness in the prepatellar tendon.  There was no swelling, inflammation, heat, or erythema.  There was no malunion, nonunion, crepitus, edema, effusion, weakness, redness or guarding of movement.  There was no evidence of subluxation, lateral collateral ligament instability, anterior or posterior cruciate ligament instability, or medial collateral ligament instability.  There was no ankylosis.

In May 2011, the Veteran sought treatment for knee pain.  There was no effusion in the knees and a negative Lachman's test, McMurray's test, and Drawer test.  There was positive medial joint line tenderness and patellofemoral compression.  She received a Depomedrol injection in the right knee.  After x-rays, the impression was minimal bilateral tricompartmental degenerative arthropathy, with questionable soft tissue in the right suprapatellar space.  Virtual VA Entry 2/20/13, p. 81.

In December 2011, the Veteran's bilateral range of motion of the knees was 0 to 110 degrees.  There was no erythema, edema, or increased warmth in the knees.  The diagnosis was bilateral degenerative joint disease.  She received bilateral injections of Synvisc in her knees.  Virtual VA Entry 2/20/13, p. 66.

In January 2012, the Veteran's bilateral range of knee motion was from 0 to 110 degrees.  There was no redness or swelling over the joints,  the diagnosis was bilateral knee osteoarthritis.  She received bilateral injections of Hyalgan in her knees.  Virtual VA Entry 2/20/13, p. 59.

At the February 2016 hearing, the Veteran testified that throughout the entire appeal period, her knee symptoms have included excessive fatigue, pain on movement, popping, clicking, and the use of knee braces.

After considering the evidence of record, the Board finds that the preponderance of the evidence shows that prior to May 21, 2013, bilateral flexion was consistently greater than 30 degrees, and bilateral extension was consistently greater than 15 degrees.  As such, motion of the knees was not limited to the degree necessary to assign higher or separate ratings for the Veteran's service-connected knee disabilities.  38 C.F.R. § 4.71a.  

As regards the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations.  Despite this VA examiners found that repetitive movement did not change the Veteran's range of motion.  The examiners did not document weakness, decreased endurance, or easy fatigability due to repetitive motion.  The evidence shows symptoms were relieved by rest, massage, elevation, knee braces and medication.  Based on this evidence, the Board finds insufficient medical evidence prior to May 21, 2013 to support that the Veteran's pain, weakness, or fatigability was so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of higher ratings under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261. 

The evidence also shows that an additional rating for recurrent subluxation or lateral instability of the knees under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted prior to May 21, 2013.  Records from this time period reflect no objective evidence of instability or subluxation due to a patellofemoral pain syndrome.  To the contrary, the May 2009 and October 2010 examiners found no evidence of instability on diagnostic testing.  As such, this evidence does not establish that the Veteran is entitled to a higher or separate rating for instability in either knee.

Furthermore, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for either knee.  As noted above, disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, however, many of these diagnostic codes simply do not apply to the Veteran's service-connected knee disabilities.  As it is neither contended nor shown that the Veteran's service-connected knee disabilities involves ankylosis, a dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula, there is no basis for the assignment of a higher rating under Diagnostic Codes 5256, 5258, or 5262.  See 38 C.F.R. § 4.71a.  Other diagnostic codes, specifically, Diagnostic Codes 5259 and 5263, are inapplicable because they do not offer ratings in excess of 10 percent.  

In assessing the severity of the Veteran's disabilities, the Board has considered the Veteran's own assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned. 

The Board considered the Veteran's arguments at the February 2016 hearing that the May 2009 VA examination was not representative of her condition and that the examiner moved her knees for her during the examination despite her pain.  The record, however, reveals that the May 2009 examination results were consistent with the record as a whole for this portion of the appeal period.  Similar findings were obtained on VA examination in October 2010 and in the VA treatment records.  The Veteran also argued that the VA examiners did not have access to the claims file.  However, a review of the file is not necessary to ensure the adequacy of an examination for an increased rating when, as here, there is no suggestion that a review of the claims file would have altered the examiner's findings.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the appellant's bilateral knee disorders.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised for the period of the appeal prior to May 21, 2013, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a total disability evaluation based on individual unemployability due to service connected disorders permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  In this case the Veteran has not alleged, and there is no indication in the record, that prior to May 21, 2013, she was precluded from attaining or maintaining gainful employment due to her knee disabilities.  The record indicates that during this portion of the appeal, the Veteran was a full-time student and housewife.  See, e.g., July 2010 VA treatment record (Virtual VA Entry 2/20/13, p.111.)  Thus, Rice is inapplicable to this portion of the appeal period.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds no basis for the assignment of a higher rating or a staged rating under the applicable rating criteria prior to May 21, 2013 for either knee.  The claims for higher ratings for this time period must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee prior to May 21, 2013 is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee prior to May 21, 2013 is denied.



REMAND

The Board's review of the claims file reveals that further development is necessary before the claims remaining on appeal can be properly adjudicated.

A remand is required in order to afford the Veteran a current VA examination for her bilateral knee disabilities.  At the February 2016 hearing, the Veteran specifically alleged that her conditions have worsened since her most recent VA examination in May 2013.  See Hearing Transcript, p. 8.  She testified that her pain has increased and her range of motion has decreased.  She testified that she can no longer use stairs or perform any physical activity for a prolonged period of time.  Id. at 9.   The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the Veteran's hearing testimony, the Board finds that a current VA examination is necessary to ascertain the current severity of the appellant's disabilities since May 21, 2103.

On remand, the RO should also obtain and associate with the claims file all updated treatment records.  At the hearing, the Veteran testified that she receives treatment through the VA Loma Linda Healthcare System.  The most recent VA treatment records are dated from 2013.  An attempt should be made to obtain all updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent treatment records from the VA Loma Linda Healthcare System since 2013.  All records and/or responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to assess the current severity of her bilateral knee disabilities.  The examiner is to be provided access to the electronic claims folder, including a copy of this remand.  The examiner must specify in the report that the electronic claims file was reviewed.    
 
In accordance with the latest worksheets for rating patellofemoral pain syndrome of the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her bilateral knee disabilities.  The examiner must differentiate any pathology caused by a disorder other than patellofemoral pain syndrome of the knees.  The impact of each of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of the electronic claims file.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


